              Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 1 of 19
   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   VALENTIN DAMIAN, individually and on
   behalf of others similarly situated,

                                      Plaintiff,                      COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
   5060 AUTO SERVICE, INC. (D/B/A 5060                             29 U.S.C. § 216(b)
   AUTO SERVICE, INC.) and LEONID
   BRUK ,                                                               ECF Case

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Valentin Damian (“Plaintiff Damian” or “Mr. Damian”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against 5060 Auto Service, Inc. (d/b/a 5060 Auto

 Service, Inc.), (“Defendant Corporation”) and Leonid Bruk, (“Individual Defendant”),

 (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Damian is a former employee of Defendants 5060 Auto Service, Inc. (d/b/a

5060 Auto Service, Inc.) and Leonid Bruk.

        2.       Defendants own, operate, or control a garage, located at 4036 10th Avenue New

York, New York 10034 under the name “5060 Auto Service, Inc.”.

        3.       Upon information and belief, individual Defendant Leonid Bruk, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the garage as a joint or unified enterprise.
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 2 of 19
       4.         Plaintiff Damian was employed as a valet at the garage located at 4036 10th Avenue

New York, New York 10034.

       5.         At all times relevant to this Complaint, Plaintiff Damian worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.         Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Damian appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.         Further, Defendants failed to pay Plaintiff Damian the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.         Defendants’ conduct extended beyond Plaintiff Damian to all other similarly situated

employees.

       9.         At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Damian and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.        Plaintiff Damian now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.




                                                    -2-
                 Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 3 of 19
        11.       Plaintiff Damian seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        12.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Damian’s state law claims under 28

U.S.C. § 1367(a).

        13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a garage located in this district. Further, Plaintiff Damian was employed by Defendants in

this district.

                                                    PARTIES

                                                     Plaintiff

        14.       Plaintiff Valentin Damian (“Plaintiff Damian” or “Mr. Damian”) is an adult

individual residing in Queens County, New York.

        15.       Plaintiff Damian was employed by Defendants at 5060 Auto Service Inc. from

approximately February 2011 until on or about May 19, 2019.

        16.       Plaintiff Damian consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                                Defendants

        17.       At all relevant times, Defendants owned, operated, or controlled a garage, located at

4036 10th Avenue New York, New York 10034 under the name “5060 Auto Service, Inc.”.




                                                    -3-
              Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 4 of 19
        18.    Upon information and belief, 5060 Auto Service, Inc. (d/b/a 5060 Auto Service, Inc.)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 4036 10th Avenue New York,

New York 10034.

        19.    Defendant Leonid Bruk is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Leonid Bruk is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Leonid Bruk

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Damian, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

        20.    Defendants operate a garage located in the Inwood section of Manhattan in New York

City.

        21.    Individual Defendant, Leonid Bruk, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

        22.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

        23.    Each Defendant possessed substantial control over Plaintiff Damian’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Damian, and all similarly situated individuals,

referred to herein.

                                                 -4-
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 5 of 19
       24.     Defendants jointly employed Plaintiff Damian (and all similarly situated employees)

and are Plaintiff Damian’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Damian and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Leonid Bruk operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Damian’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                  -5-
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 6 of 19
Damian, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Damian’s services.

       28.       In each year from 2013 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

garage on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       30.       Plaintiff Damian is a former employee of Defendants who was employed as a valet.

       31.       Plaintiff Damian seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                        Plaintiff Valentin Damian

       32.       Plaintiff Damian was employed by Defendants from approximately February 2011

until on or about May 19, 2019.

       33.       Defendants employed Plaintiff Damian as a valet.

       34.       Plaintiff Damian regularly handled goods in interstate commerce, such as a garage

and other supplies produced outside the State of New York.

       35.       Plaintiff Damian’s work duties required neither discretion nor independent judgment.

       36.       Throughout his employment with Defendants, Plaintiff Damian regularly worked in

excess of 40 hours per week.

       37.       From approximately October 2013 until on or about May 19, 2019, Plaintiff Damian

worked from approximately 7:00 p.m. until on or about 7:00 a.m., 5 days a week (typically 60 hours

per week).




                                                   -6-
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 7 of 19
       38.     Approximately three or four times per year, Plaintiff Damian worked from

approximately 7:00 a.m. until on or about 7:00 p.m., 7 days a week (typically 84 hours per week).

       39.     Throughout his employment, Defendants paid Plaintiff Damian his wages in cash.

       40.     From approximately May 2013 until on or about August 2018, Defendants paid

Plaintiff Damian $7.50 per hour.

       41.     From approximately September 2018 until on or about May 19, 2019, Defendants

paid Plaintiff Damian $8.00 per hour.

       42.     Plaintiff Damian’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       43.     For example, Defendants required Plaintiff Damian to work an additional 2 hours

past his scheduled departure time twice per yearand did not pay him for the additional time he

worked.

       44.      Similarly , on some occasions Defendants required Plaintiff Damian to work an

additional 12 hours to cover a coworker’s shift, and did not pay him the correct rate for the additional

time he worked.

       45.     Defendants never granted Plaintiff Damian any breaks or meal periods of any kind.

       46.     Plaintiff Damian was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       47.     Defendants took improper and illegal deductions from Plaintiff Damian’s wages;

specifically, on two occasions, Defendants deducted a portion of Plaintiff Damian's wages because

he bumped two cars.

       48.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Damian regarding overtime and wages under the FLSA and NYLL.




                                                   -7-
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 8 of 19
       49.     Defendants did not provide Plaintiff Damian an accurate statement of wages, as

required by NYLL 195(3).

      50.      Defendants did not give any notice to Plaintiff Damian, in English and in Rumanian

(Plaintiff Damian’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      51.      Defendants required Plaintiff Damian to purchase “tools of the trade” with his own

funds—including a water motor.

                                 Defendants’ General Employment Practices

      52.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Damian (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      53.      Plaintiff Damian was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      54.      Defendants’ pay practices resulted in Plaintiff Damian not receiving payment for all

his hours worked, and resulted in Plaintiff Damian’s effective rate of pay falling below the required

minimum wage rate.

      55.      Defendants habitually required Plaintiff Damian to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      56.      Defendants    willfully disregarded     and   purposefully evaded      recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      57.      Defendants paid Plaintiff Damian his wages in cash.




                                                 -8-
            Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 9 of 19
      58.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      59.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Damian (and similarly situated individuals) worked,

and to avoid paying Plaintiff Damian properly for his full hours worked.

      60.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      61.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Damian and other similarly situated former workers.

      62.      Defendants failed to provide Plaintiff Damian and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      63.      Defendants failed to provide Plaintiff Damian and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the




                                                  -9-
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 10 of 19
physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      64.       Plaintiff Damian brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      65.      At all relevant times, Plaintiff Damian and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      66.      The claims of Plaintiff Damian stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      67.      Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      68.      At all times relevant to this action, Defendants were Plaintiff Damian’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Damian (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

                                                 - 10 -
                Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 11 of 19
      69.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      70.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          71.     Defendants failed to pay Plaintiff Damian (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      72.         Defendants’ failure to pay Plaintiff Damian (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      73.         Plaintiff Damian (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      74.         Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      75.         Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Damian (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      76.         Defendants’ failure to pay Plaintiff Damian (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      77.         Plaintiff Damian (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                     THIRD CAUSE OF ACTION

                    VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      78.         Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

                                                   - 11 -
            Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 12 of 19
      79.     At all times relevant to this action, Defendants were Plaintiff Damian’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Damian, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      80.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Damian less than the minimum wage.

      81.     Defendants’ failure to pay Plaintiff Damian the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      82.     Plaintiff Damian was damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      83.      Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      84.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Damian overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      85.     Defendants’ failure to pay Plaintiff Damian overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      86.     Plaintiff Damian was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR




                                                - 12 -
            Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 13 of 19
      87.       Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      88.      Defendants failed to pay Plaintiff Damian one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Damian’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      89.      Defendants’ failure to pay Plaintiff Damian an additional hour’s pay for each day

Plaintiff Damian’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      90.      Plaintiff Damian was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      91.       Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      Defendants failed to provide Plaintiff Damian with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      93.      Defendants are liable to Plaintiff Damian in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                                 - 13 -
            Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 14 of 19
                               OF THE NEW YORK LABOR LAW

      94.       Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      95.      With each payment of wages, Defendants failed to provide Plaintiff Damian with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      96.      Defendants are liable to Plaintiff Damian in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      97.       Plaintiff Damian repeats and realleges all paragraphs above as though fully set forth

herein.

      98.      Defendants required Plaintiff Damian to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      99.      Plaintiff Damian was damaged in an amount to be determined at trial.

                                      NINTH CAUSE OF ACTION


                UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW


                                                 - 14 -
              Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 15 of 19
          100.    Plaintiff Damian repeats and realleges all paragraphs above as though set forth fully

herein.

          101.    At all relevant times, Defendants were Plaintiff Damian’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

          102.    Defendants made unlawful deductions from Plaintiff Damian’s wages; specifically,

In two occasions, Defendants deducted a portion of Plaintiff Damian's wages because he bumped

two cars.

          103.    The deductions made from Plaintiff Damian’s wages were not authorized or required

by law.

          104.    Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Damian’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

      105.        Plaintiff Damian was damaged in an amount to be determined at trial.




                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Damian respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Damian and the FLSA Class

 members;

                                                   - 15 -
             Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 16 of 19
       (c)      Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Damian and the FLSA Class members;

       (d)      Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Damian’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Damian and the FLSA Class members;

       (f)      Awarding Plaintiff Damian and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)      Awarding Plaintiff Damian and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Damian;

       (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Damian;

       (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Damian;

       (k)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Damian’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Damian;

                                               - 16 -
          Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 17 of 19
       (m)     Awarding Plaintiff Damian damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Damian damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Damian liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Damian and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Damian and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Damian demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 4, 2019
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:       /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200

                                                - 17 -
Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 18 of 19
                                     Facsimile: (212) 317-1620
                                     Attorneys for Plaintiff




                            - 18 -
Case 1:19-cv-09226-AT Document 1 Filed 10/04/19 Page 19 of 19
